Brock, J.,
dissenting: My qualms with other aspects of the majority’s analysis aside, I cannot agree with their conclusion in part I of their opinion that Denise Gerry’s injuries were a legally foreseeable consequence of the conduct of the defendant town’s agents in this case — the police.
The majority reasons that the teenagers’ voluntary intoxication, and the consequent effects of that intoxication, were reasonably foreseeable. I disagree. After initially being stopped by the town of Kingston police early in the evening for exceeding the speed limit, the teenagers drove to Massachusetts, illegally purchased a case of beer, went to a drive-in movie, drank the beer and became intoxicated. Approximately five hours after the police officers had first stopped him, apparently fearing that a police cruiser was following the car, the driver exceeded speeds of 100 mph in an effort to avoid a further encounter with police. It was at this point that the driver failed to negotiate a curve in the road and the fatal one-car accident occurred.
It is my view that neither the behavior of nor the injuries sustained by the teenagers were a legally foreseeable consequence of the police officers’ decision not to arrest the youths at the time of the *336initial stop. Accordingly, the town should not be held liable for the injuries suffered by either of the plaintiffs in this case.
In effect, the majority imposes a duty on the police, while performing their official duties, to anticipate and to take steps to avoid even the most remote consequences of their discretionary actions. Expecting law enforcement officers to foresee and prevent conduct such as that of the teenagers in this case places an unreasonably onerous burden on them, and to so require is not sound public policy. I respectfully dissent.